                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 21 CR 336
      v.

ULISES AVINA, a/k/a “Chapo”                       Rebecca R. Pallmeyer
ANTONIO SEGURA, a/k/a “Lu Lu”                     Chief Judge
YARNELL ALLEN,
OSCAR BALDERAMA, a/k/a “Spider” and
RAFAEL MEDELLIN JR., a/k/a “Rafa”

                                         ORDER

      Upon the Government’s unopposed motion, under Title 18, United States Code,

Section 3161(h)(7), for an extension of time in which to return an indictment in the

above-captioned case,

      IT IS HEREBY ORDERED that the time within which to file an indictment

against the defendant is to be extended to and including September 23, 2021. This

Court finds that the ends of justice served by the extension outweigh the best

interests of the public and the defendant in a speedy trial because the failure to grant

such an extension would deny the Government the reasonable time necessary for

effective preparation of the evidence for presentation to the Grand Jury, taking into

account the exercise of due diligence.

                                         ENTERED:

                                         ________________________________
                                         Rebecca R. Pallmeyer
                                         Chief Judge
DATED: _____________________
        August 20, 2021
